COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Scott Morgan v. Amegy Bank National Association

Appellate case number:    01-13-00322-CV

Trial court case number: 2010-51109

Trial court:              189th District Court of Harris County

       We are in receipt of Appellant’s Settlement Status Report filed July 21, 2014, which
requests an additional 45 days of suspension of appellate deadlines. After review of that filing,
the Court ORDERS appellee, Amegy Bank National Association, and its counsel, Carlton D.
Wilde, Jr., to also file a detailed status update on the efforts being made by Amegy to finalize
settlement. The status update of appellee is due within 14 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: July 22, 2014